Title: To Alexander Hamilton from Joseph Whipple, 23 January 1795
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth, New Hampshire, January 23, 1795. “I have to State to you the amount of expenditures on the fortifications of the harbour of Portsmouth … including the Blockhouse, a Store, and Furnace & Commission thereon…. There still remains to be performed work on the walls…. I have omitted to transmit my accounts with the Vouchers presuming it to be unnecessary untill the whole work shall be compleated….”
